STATE OF WEST VIRGINIA


                          SUPREME COURT OF APPEALS
                                                                                    FILED
DORL HOLDREN,                                                                     March 3, 2017
                                                                              RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                  SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA


vs.)   No. 15-1124 (BOR Appeal No. 2050446)
                   (Claim No. 2011022627)

BON TON DEPARTMENT STORES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Dorl Holdren, by Patrick K. Maroney, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Bon Ton Department Stores, Inc., by
Jillian L. Moore, its attorney, filed a timely response.

         This appeal arises from the Board of Review’s Final Order dated October 26, 2015, in
which the Board affirmed an April 9, 2015, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s May 27, 2014,
decision which denied a request to add teeth as a compensable component of the claim. The
Court has carefully reviewed the records, written arguments, and appendices contained in the
briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Holdren, a sales person, was injured in the course of her employment on January 3,
2011, when she fell. Treatment notes from St. Francis Hospital indicate she fell face forward at
work that day and suffered a facial contusion and lacerations to the right side of her face. She
was given stitches and placed off of work for the rest of the week. Ms. Holdren was treated by
her dentist, Timothy Spears, D.D.S., two days later. His treatment note indicates she had
soreness in her jaw while chewing.

                                                1
        Paul Bachwitt, M.D., performed an independent medical evaluation of Ms. Holdren on
April 8, 2014. He noted that she reported left shoulder pain as well as pain and numbness in both
hands and a knot on her left knee with intermittent pain. Dr. Bachwitt diagnosed strain of the left
shoulder, wrists, and left knee. He found Ms. Holdren required no further treatment and had
reached maximum medical improvement. On May 27, 2014, the claims administrator denied a
request to add teeth as a compensable component of the claim. It stated the allowed conditions in
the claim were right eye/head laceration, bilateral wrist sprains, left knee sprain, and left
shoulder sprain.

        Dr. Spears prepared a medical statement on September 3, 2014, stating that he is Ms.
Holdren’s treating physician and based upon his examination, temporomandibular joint therapy,
bridgework, root canal, temporomandibular joint splint extractions, and associated exams are
causally related to her compensable injury. He asserted that her fall caused her dental appliances
to break, requiring restoration. He stated the fall also injured her temporomandibular joint,
requiring splinting and therapy.

       Ms. Holdren testified in a deposition on September 24, 2014, that she saw Dr. Spears two
days after her compensable injury because she was concerned about her teeth. She stated that
they felt “funny”. At that time, he examined her jaw and teeth. She stated that she had
bridgework completed before the compensable injury.

        The Office of Judges affirmed the claims administrator’s decision in its April 9, 2015,
Order. After reviewing the evidence, the Office of Judges determined that it is more likely than
not that Ms. Holdren did not injure her teeth as a result of the compensable injury. It found that
she was treated by Dr. Spears two days after the injury occurred and he did not document any
findings regarding her dental condition. He simply noted that she had tenderness while chewing.
Further, she did not report problems with her teeth until well over three years after her
compensable fall. The Board of Review adopted the findings of fact and conclusions of law of
the Office of Judges and affirmed its Order on October 26, 2015.

        After review, we agree with the reasoning of the Office of Judges as affirmed by the
Board of Review. Ms. Holdren did not report to the emergency room, Dr. Spears, or Dr.
Bachwitt that she injured her teeth during the compensable injury. No mention of broken
bridgework or a temporomandibular joint related injury was made until three years and eight
months after the fall occurred. A preponderance of the evidence indicates her dental conditions
are not related to her compensable injury.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
                                                2
ISSUED: March 3, 2017

CONCURRED IN BY:
Chief Justice Allen H. Loughry II
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Elizabeth D. Walker




                                    3